                                    IN THE UNITED STATES DISTRICT COURT
                                        WESTERN DISTRICT OF VIRGINIA
                                             ABINGDON DIVISION
                                  CRIMINAL MINUTES – SENTENCING HEARING

 Case No.: 1:19CR00011-001                                                                                Date: 10/30/2019
 Defendant: Adrian Jose Romero / Custody                                                Counsel: Helen E. Phillips / Appointed
          a/k/a Dre, a/k/a Dri, a/k/a Joseph Wayne Green


 PRESENT:          JUDGE:                      James P. Jones, USDJ        TIME IN COURT: 3:14-3:51 p. m. (35 minutes)
                   Deputy Clerk:               Lottie Lunsford
                   Court Reporter:             Donna Prather, OCR
                   U. S. Attorney:             Suzanne Kerney-Quillen
                   USPO:                       Angela Sullivan
                   Case Agent:                 Stephen Levesque
                   Interpreter:                N/A

 PROCEEDINGS:

 No Objections to Presentence Report.
 Court adopts Presentence Report.

 Defendant Motion for Downward Variance. Court denies as stated.

 Allocutions.

 SENTENCE IMPOSED AS FOLLOWS:
 CBOP: Count 1 - Two hundred thirty-five (235) months.
 SR:   Five (5) years - comply w/Standard, Mandatory & Special Conditions.
                Mandatory drug testing suspended.
 SA:   $100.00 due immediately.
 FINE: Waived
 REST: N/A

 Court recommends as follows:
   That Defendant receive residential drug treatment while imprisoned.
   That Defendant be designated to a facility for which he qualifies closest to Augusta, Georgia in order to facilitate
   visits from family members.

 SPECIAL CONDITIONS OF SUPERVISION

 The defendant shall reside in a residence free of firearms, ammunition, destructive devices and dangerous weapons.

 The defendant must submit to warrantless search and seizure of person and property by the probation officer or other
 law enforcement officer, whenever such officer has reasonable suspicion that the defendant is engaged in criminal
 activity.

 Following release from imprisonment, the court will evaluate defendant’s status and determine whether, after
 incarceration, drug rehabilitation is necessary and appropriate. If additional rehabilitation is deemed appropriate, the
 defendant shall participate in a program as designated by the court, upon consultation with the probation officer,
 until such time as the defendant has satisfied all the requirements of the program.

 The defendant shall pay any fine, special assessment or restitution that is imposed by this judgment.

 PAYMENT SCHEDULE:
 A lump sum payment of $100.00 is due immediately.



Case 1:19-cr-00011-JPJ-PMS Document 105 Filed 10/30/19 Page 1 of 2 Pageid#: 338
 Defendant advised of right to appeal.
 Government moves to dismiss forfeiture allegation as to this defendant. Court grants motion.
 Defendant remanded to custody.




Case 1:19-cr-00011-JPJ-PMS Document 105 Filed 10/30/19 Page 2 of 2 Pageid#: 339
